Citation Nr: 0127314	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  99-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
anxiety disorder, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1939 to December 
1944.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
RO. 

In August 2000, the Board denied an increased rating for the 
service-connected anxiety disorder.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2001 Order, the Court granted a joint 
motion for remand, vacating the Board's decision and 
remanding for additional proceedings.  


REMAND

In the August 2000 decision, the Board concluded that the 
medical evidence, primarily a June 1998 VA examination 
report, did not show that the veteran suffered from 
obsessional rituals which would interfere with routine 
activities.  In addition, the veteran's speech did not appear 
to be intermittently illogical, obscure or irrelevant.  There 
was no evidence of near continuous panic or depression 
affecting the veteran's ability to function independently, 
appropriately or effectively.  Similarly, there was no 
evidence of impulse control, periods of violence, spatial 
disorientation, neglect of personal appearance or difficulty 
in adapting to stressful circumstances.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2001).  Thus, as the criteria 
for a 70 percent rating had not been met, the Board denied a 
rating greater than 50 percent for the service-connected 
anxiety disorder.  

Nonetheless, in the February 2001 Joint Motion for Remand, it 
was determined that the Board based its conclusions on 
unsubstantiated medical opinion, in violation of Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Specifically, it was 
noted that the Board's finding of a "moderate" overall 
disability picture was inconsistent with the evidence of 
record-namely that the June 1998 VA examination included a 
Global Assessment of Functioning (GAF) score of 50, which 
reflects "serious" symptoms.  The Board notes, however, 
that neither "moderate" nor "serious" appear anywhere in 
the rating criteria for anxiety disorder.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  

It was further noted in the joint motion that, if the Board 
believed the June 1998 examination was inadequate for rating 
purposes, the proper course would have been to return the 
case to the regional office for further development.  
Although, the examination appeared to be adequate it has now 
been over three years since the examination.  In addition, in 
light of the significance given the GAF score indication of 
"serious" symptoms, the veteran should be afforded a new 
examination.

Finally, as noted in the joint motion, there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service-
connected anxiety disorder which are not 
currently associated with the claims 
file.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, to include all 
VA treatment records, which have not been 
previously secured.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
anxiety disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated testing should be done in this 
regard.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include a 
GAF score on Axis V.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of occupational 
and social impairment caused by the 
service-connected anxiety disorder.  
Specifically, the examiner should be 
provided a copy of the rating criteria 
and should be asked to opine as to what 
degree, if any, the veteran exhibits the 
criteria necessary to warrant an 
evaluation in excess of 50 percent for 
the service-connected anxiety disorder.  
A complete rationale for all opinions 
expressed must be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




